Exhibit 10.1

June 14, 2011

Christophe Culine

Dear Christophe:

I am pleased to offer you employment in the position of Senior Vice President,
Worldwide Sales at iPass Inc. (“iPass” or the “Company”), reporting to me, under
the terms set forth in this letter. Your initial base salary will be $10,416.67,
paid semi-monthly, plus benefits, including the option of participating in our
401(k) Plan. If annualized, this base salary amount equals $250,000. As an
exempt employee, you will not be eligible for overtime compensation.

In addition, you will be eligible to earn a target annual bonus of $250,000 paid
on a quarterly basis consistent with the management bonus plan. Bonuses are only
considered earned if the participant is an employee of iPass in good standing on
the last day of the fiscal quarter and has successfully completed the quarterly
objectives. If you leave the Company for any reason during the quarter, no
pro-rata bonus shall be earned. The Company shall have the sole discretion to
determine if you have met all of the requirements for earning a bonus (including
completion of the applicable objectives) and, if so, the amount of the bonus
payment. If earned, the bonus payments generally will be paid within forty-five
(45) days following the end of the Company’s fiscal quarter to allow the Company
time to determine bonus calculations. Assuming your employment with iPass starts
on July 18, 2011, for the quarter ending September 30, 2011, you will be paid a
portion of your annual bonus opportunity in the total amount of $52,083.
Further, for the quarter ending December 31, 2011, you will be paid the greater
of: (i) 80% of your quarterly bonus opportunity ($50,000) (the “80% Bonus”); or
(ii) the actual amount which would be earned under the 2011 Executive Management
Bonus Plan ( the “2011 EMBP”) pursuant to the terms of the 2011 EMBP. However,
you shall not be entitled to any payments under the 2011 EMBP if you receive the
80% Bonus. Any bonus provided to you will be subject to standard deductions and
withholdings.

Further, subject to the approval of the Board of Directors of iPass (the
“Board”), you will be granted an option to purchase 580,000 shares of iPass’
common stock, subject to a four-year vesting schedule, at a purchase price equal
to the fair market value of the stock as of the date of grant (as determined by
the Board) under the iPass 2003 Equity Incentive Plan (the “Plan”). The option
will be governed by the terms of the Plan and your stock option agreement. In
addition, should you remain continuously employed into Q1 2012, subject to Board
approval, the Company will issue to you at that time a Restricted Stock Award
(“RSA”) consisting of 75,000 shares of restricted stock in the Company which
will vest as set forth in the governing RSA Agreement.

iPass offers its employees health, dental, vision, life, AD&D, and short term
and long term disability insurance, and you will be eligible to participate in
these benefit plans in accordance with the terms and conditions of the
applicable plan documents. The health and dental plans provide you with several
options regarding your care. Please read the enclosed information about the
health and dental plan options available to you. You may call Mike Badgis with
any questions about health insurance or any other iPass benefits at
(650) 232-4130. iPass may modify your position, duties, reporting relationship,
office location, and compensation and benefits from time to time in its
discretion.



--------------------------------------------------------------------------------

In addition, in the position of Senior Vice President, Worldwide Sales, you will
be eligible to become a “Tier 1 Participant” under the Company’s Executive
Corporate Transaction and Severance Benefit Plan (the “Executive Severance
Plan”), which provides specified severance benefits to certain eligible
executive employees of the Company in the event of qualifying employment
terminations, pursuant to the terms and conditions of the Executive Severance
Plan. In order to become a Participant, you will need to sign and return the
enclosed Executive Severance Plan Participation Notice.

This offer is contingent upon the successful results of background and reference
checks, your execution of and compliance with the enclosed Proprietary
Information and Inventions Agreement and satisfactory proof of your right to
work in the United States. You agree to assist as needed and to complete any
documentation at the Company’s request to meet these conditions. In addition, as
a condition of your employment, you will be required to abide by the Company’s
policies and procedures, including but not limited to the policies set forth in
the Company’s Employee Handbook, as may be in effect from time to time.
Employment with iPass is at the will of each party, is not for a specific term
and can be terminated by you or by the Company at any time, with or without
cause and with or without advance notice.

This letter, along with your Proprietary Information and Inventions Agreement,
is the entire agreement between you and iPass concerning your employment terms,
and it supersedes any other agreements or promises made to you by anyone,
whether written or oral. The terms of this letter cannot be changed (except with
respect to those changes expressly reserved to the Company’s discretion herein)
unless such changes are in writing and signed by an authorized representative of
iPass. This offer is valid until Friday, June 17, 2011 at 5:00 pm, at which time
it will expire if you have not returned this fully signed letter to the Company.

Please signify your acceptance of employment with the Company under the terms
provided in this letter by signing and dating below and returning this offer
letter to Mike Badgis at fax number (650) 232-0232.

Christophe, your acceptance of our offer represents a unique opportunity for us
both to grow and succeed. We all want to thank you in advance for your faith in
us, and for the commitment you have made to our common vision.

Finally, we all look forward to working and building iPass with you!

 

Welcome aboard,     Understood And Accepted   

/s/ Evan L. Kaplan

   

            /s/ Christophe Culine

   Evan L. Kaplan     Christophe Culine    President & CEO           

June 17, 2011

       Date    Start Date 07-18-11